Citation Nr: 1536347	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes mellitus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to December 1967, with service in the Republic of Vietnam from May 1966 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously remanded by the Board in April 2011 and again in June 2014 in order to afford the Veteran with a Travel Board hearing.  The Veteran was scheduled for a hearing before the Board in July 2014, but in July 2014 he withdrew his request for a hearing.  VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The medical evidence of record is unclear as to whether the Veteran has a present diagnosis of diabetes mellitus.  Specifically, an October 2007 urinalysis did not find a diagnosis of diabetes mellitus.  The Veteran's glucose was 119.0 H.  Thereafter, in January 2008, the Veteran's glucose reading was 113.0 H and no diabetes mellitus was found.  Later, in September 2010, the Veteran was diagnosed with hyperuricemia and hyperglycemia, but not diabetes mellitus.

However, the record also includes a VA examination performed in October 2005 in which the Veteran's CHEM 12 test results were within normal limits but his urinalysis showed a presence of sugar but was absent of protein, RBC's, hyaline casts and granular casts.  The Veteran's hemoglobin A1C was 5.1.  The examiner diagnosed the Veteran with diabetes mellitus, type II.  

Thereafter, in May 2006, an addendum request was made to the October 2005 examiner, Dr. B.F., for clarification.  In particular, the addendum request asked Dr. B.F. to provide clarification on how despite normal urinalysis findings he diagnosed the Veteran with diabetes mellitus.  Moreover, the request asked the examiner to comment on the July 2006 glucose intolerance test results subsequently added to the record.  The examiner's addendum response does not clearly address the clarification and rationale sought in order to determine whether the Veteran has a present diagnosis of diabetes mellitus.  Moreover, the Board notes the addendum request appears to have mistakenly requested clarification from a May 2006 examination instead of the of the October 2005 examination, which the addendum appears to reference.

As such, a remand is necessary to obtain clarification on whether the Veteran has a present diagnosis of diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's glucose levels and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded another VA examination for diabetes mellitus.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  All necessary tests and studies should be conducted.

The examiner is asked to accomplish the following:

Provide an opinion as to whether the Veteran has a present diagnosis of diabetes mellitus, Type II.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided. 

3.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, appropriate corrective action must be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




